DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 26 April 2021 has been entered.  
Applicant’s amendments have overcome every Claims objection.  The objection to claim 14 has been withdrawn.  
Applicant’s amendments to claims 1, 13, and 16 have provided new grounds for rejection under 35 USC 112(b).
Although the Applicant has amended the claims and added additional limitation, it was determined that a prior art of record teaches the limitations added to the claims.  Accordingly, the grounds for rejection under 35 USC 103 still stand.
Status of the Claims
In the amendment dated 26 April 2021, the status of the claims is as follows: Claims 1, 7-10, 14, 16, and 19-20 have been amended.  
Claims 1-5, 7-17, and 19-22 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claims 1, 3, 7, 9, 10, 12, 14, 16, 19, and 20: controllers that are configured to control the operation of an inverter or to control the operation of a working coil both concurrently and individually, to set target heating regions, to set non-target heating regions, to drive the coils at a certain frequency
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: fig. 4 of the Applicant’s drawings.	
Claims 2, 10, 17, and 19: a main controller that provides inputs to the first and second controllers 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Claims 2, 6, and 9: a main controller that receives an input from a user
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Further, the input interface may be a module that allows a user to input a target heating intensity or a target driving time of the induction heating device. The input interface may be implemented in a various manner including a physical button or a touch panel. The user interface may receive the input from the user and provide the input to the main control unit 300. Then, the main control unit 300 may supply the input received from the input interface to at least one of the first and second control units 310 and 320.” (page 6, lines 25-30)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-5, 7-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1, 14, and 16, the claims recite the following:
“wherein the first and second working coils are configured to: heat a merged region that includes a first region between edges of the first and second working coils and a second region surrounding each of the edges of the first and second working coils, operate at the in-phase state based on the second region being set as a target heating region, wherein the first region corresponds to a non-target region to be heated less than the target heating region, and operate at the out-of-phase state by 180 degrees based on the first region being set as the target heating region, wherein the second region corresponds to the non-target region” (claim 1, lines 23-32)

The examiner understood this claim to be an apparatus that is configured to operate in two different embodiments: (1) an in-phase embodiment where the region between the coils is heated less than the region surrounding the coils and (2) an 180-degrees embodiment—where it is not clear but the examiner is assuming this to be the case—that the region surrounding the coils is heated less than the region surrounding the coils, i.e. the opposite configuration of the first embodiment.  In other words, it is not clear from the claim language whether the limitation “a non-target region to be heated less than the target heating region” applies only to the in-phase state or to both the “in-phase” and “out-of-phase” states.  For the purpose of the examination, the limitation will be interpreted as “…and operate at the out-of-phase state by 180 degrees based on the first region being set as the target heating region, wherein the second region corresponds to the non-target region to be heated less than the target heating region.”
This new rejection has been added based on the amended portion of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 14, and 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-9277598-B2) in view of Masaaki et al. (referencing JP-2015228351-A, foreign copy provided by the Applicant for the drawings; referencing English translation of JP-2015228351-A provided by the Examiner regarding Masaaki’s disclosure) and further in view of Nomura (JP-2007012482-A, referencing provided English translation for the disclosure and the official foreign version for drawings).  
Regarding claim 1, Lee teaches an induction heating device (induction heating cooker, abstract) comprising: a first board (first PCB, fig. 4, item 100A) that comprises: a first working coil (operates two coils L1 and L2; column 9, line 42-43), a first inverter (fig. 4, item 30A-2) configured to perform a first switching operation (includes a switching device; column 7, lines 26-27) and to apply a first resonant current (resonant condenser which provides a continuous resonance to the heating coil; resonance implies that a resonant voltage and a resonant current; column 7, lines 25-38) to the first working coil (L1; column 7, line 36) based on the first switching operation (“Q,” column 7, line 28), and a first controller (fig. 4, item 60A, subsidiary control part) configured to control operation of the first inverter (column 8, lines 1-5); and a second board (fig. 4, item 100B) that comprises: a second working coil (heating coils L3 and L4; column 9, line 47), a second inverter (fig. 4, item 30B-2) configured to perform a second switching operation (same operation “Q” as depicted for 30B-2 in fig. 3; Lee chose to provide a detailed description of the first control part but omitted descriptions for the other control parts although they have the same relationships; see column 6, line 40 to column 7, line 4) and to apply a second resonant current (column 7, line 25) to the second working coil based on the second switching operation (column 7, line 28), and a second controller (fig. 4, item 60B, subsidiary control part) configured to control operation of the second inverter (column 6, lines 50-51), wherein the first working coil and the second working coil are configured to operate concurrently (“one or more heating coils may be operated based on the vessel position detecting operation,” column 2, lines 53-53; Lee teaches that when the vessel is detected over a coil, the coil operates or heats the vessel; Lee teaches that a “plurality of heating coils” can be operated concurrently to heat a cooking plate, column 2, lines 21-22) based on control of the first controller (“alternatively, the eight coils may be controlled by one control a first working coil having a concentric circle shape, a second coil having a concentric circle shape, an in-phase state or at an out-of-phase state by 180 degrees, and wherein the first and second working coils are configured to: heat a merged region that includes a first region between edges of the first and second working coils and a second region surrounding each of the edges of the first and second working coils, operate at the in-phase state based on the second region being set as a target heating region, wherein the first region corresponds to a non-target region to be heated less than the target heating region, and operate at the out-of-phase state by 180 degrees based on the first region being set as the target heating region, wherein the second region corresponds to the non-target region to be heated less than the target heating region.  
However, Masaaki teaches wherein the first controller (although Lee teaches multiple control units, Masaaki only teaches one control unit, a control circuit 9, fig. 1) is configured to enable the first coil and the second working coil (control circuit 9 sets the control signals for each of the inverters, 3-1 to 3-4, which are connected to their respective coils, 50-1 to 50-4; page 11, lines 43-46) to operate concurrently at an in-phase state (fig. 38, both “a” waveform of coil 50-1 and “c” waveform of coil 50-3 are in-phase; likewise, “b” waveform of coil 50-2 and “d” waveform of coil 50-4 are in-phase; fig. 29 shows the arrangement of the coils) or at an out-of-phase state by 180 degrees (fig. 38, waveforms “a” and “c” for coils 50-1 and 50-3 are out 180 degrees out of phase with “b” and “d,” waveforms for coils 50-2 and 50-4) and wherein the first and second working coils are configured to: heat a merged region that includes a first region between edges of the first and second working coils and a second region surrounding each of the edges of the first and second working coils (fig. 25), operate at the in-phase state based on the second region being set as a target heating region, wherein the first region corresponds to a non-target region to be heated less than the target heating region (“Since the current of the coil 50a and the current of the coil 50b are in phase, the magnetic flux in the magnetic flux generation region 51a located near the center is increased, and the thermal power is increased,” page 8, lines 14-15; examiner is construing this to mean that the heating area at 51a is higher than the heating area at 51b, referring to fig. 25), and operate at the out-of-phase state by 180 degrees based on the first region being set as the target heating region, wherein the second region corresponds to the non-target region to be heated less than the target heating region (conversely, as shown in fig. 25, the heating area at 51b, where two coils 50a are 180 degrees out of phase, has a higher thermal temperature than the temperature than the heating area at 51b, where the two coils are in phase; “The control circuit 9 controls the phase difference between the currents flowing through the two adjacent two heating coils 50 to the same phase to lower the thermal power, and controls the current phase difference to the opposite phase to increase the thermal power,” page 11, line 48 to page 12, line 2; “with the above configuration, it is possible to control the heating power by changing the direction of the current of the multiplexed coils, that is, the phase, it is possible to adjust the heating region, and it is possible to reduce the leakage magnetic flux,” page 8, lines 20-21).  
Masaaki, fig. 25

    PNG
    media_image1.png
    679
    1274
    media_image1.png
    Greyscale


Therefore, it would have been obvious to adapt Lee in view of Masaaki to configure enablement of the coils where the current through the coils are either in-phase or 180 degrees out of phase by combining the main control part and subsidiary controls parts taught by Lee (fig. 3 of Lee) with the current flow taught by Masaaki of increasing or decreasing thermal power to targeted regions between coils by adjusting the phase difference in the electric current inducing increases or decreases to the correlated magnetic flux (fig. 30 of Masaaki) in order to implement better use of few coils by heating the  Lee does not explicitly disclose a first working coil having a concentric circle shape, a second coil having a concentric circle shape.
However, in the same field of endeavor of alternating the phases of heating induction coils, Nomura teaches a first working coil having a concentric circle shape, a second coil having a concentric circle shape (coils 4 and 5, fig. 1; fig. 4a shows the coils in phase and 4b shows the coils 180 degrees out of phase).
Nomura, figs. 1 and 4

    PNG
    media_image2.png
    474
    573
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    690
    536
    media_image3.png
    Greyscale

	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lee to include circular coils, in view of the teachings of Nomura, because a circular coil can easily be applied to the shape of a pot or pan for cooking (Nomura, page 8, lines 27-30; see also column 2, lines 36-41 of Lee).
Regarding claim 2, Lee teaches further comprising a main controller (fig. 3, item 70) that is configured to: receive an input from an input interface (fig. 1, operation part 80; configuration described between interface 80 and main control part 70, column 8, lines 37-42); and transmit the input received 
Regarding claim 3, Lee teaches wherein the first controller (fig. 4, item 60A) is configured to, based on the input received from the main controller (column 6, lines 39-40), control operation of the first inverter (fig. 3, item 30A-2) or operation of both of the first inverter and the second inverter (fig. 4, item 30B-2; alternatively, the eight coils may be controlled by one control part without adopting a subsidiary control part; column 8, lines 65-67), and wherein the second controller (fig. 4, item 60B) is configured to, based on the input received from the main controller (column 6, lines 39-40), control operation of the second inverter (fig. 4, item 30B-2).  
Regarding claim 4, Lee teaches wherein the main controller (fig. 3, item 70) is further configured to, in response to reception of an input (column 2, lines 16-23) indicating a concurrent operation of the first working coil and the second working coil (column 2, lines 52-53): perform a first object detection (fig. 3, the first and second subsidiary control parts have their own detection parts, 40A-1, 40A-2, 40B-1, and 40B-2 capable of performing a first object detection) to determine, based on first information related to a set of the first working coil and the second working coil, whether one or more objects are located at an area of the induction heating device corresponding to at least one of the first working coil or the second working coil (detection described, column 8, lines 27-36 and initial detection described prior to cooking described, column 2, lines 16-23; fig. 3, the first and second subsidiary control parts are to connected to coils L1, L2, L3, and L4; “if a value of electric current flowing through a heating coil (L) exceeds a preset critical value, that is, a vessel (P) occupies over 40% of the area of a heating coil (L), the heating coil (L) is determined as a heating coil having a vessel placed thereon and is operated for cooking food,” column 12 lines 60-64; thus, the value of the current is construed as the claimed 
However, in the same field of endeavor of induction heating for cooking, Nomura teaches wherein the first information includes at least one of a total power consumption of the first working coil and the second working coil (in addition to measuring current, Nomura teaches measuring the power as feedback in order to bring the power to a desired level- “If the input power is smaller than the set power…to bring the input power closer to the set power,” page 6, middle of the page), or a sum of the first resonant current detected by the first controller and the second resonant current detected by the second controller (“the output control means 22 determines the material of the heated pan 7 based on 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lee to include measuring the power consumption as well as summing the detected currents of the coils in view of the teachings of Nomura, by calculating this information at a main control part, in order to compensate for the resistance between aluminum and iron pans, where for the aluminum pan, the induction heating can be as much as 400 times less compared with that of an iron pan, and so by detecting the actual current drawn, the heating induction system will ensure that the heating is appropriately adjusted when there is a large difference in skin resistance (Nomura, page 2, middle of page). 
Regarding claim 5, Lee teaches wherein the first controller (fig. 3, item 60A) is further configured to, in response to reception of an input indicating an individual operation of the first working coil or the second working coil (condition for which a coil is not operated based on a detection, column 12, lines 36-42; detection where a vessel is only on one coil and other coils do not detect the vessel): perform an object detection to determine whether a first object is located at a first area of the induction heating device corresponding to the first working coil (fig. 2, coil L2) based on at least one of a total power consumption of the first working coil (not disclosed), or a sum of the first resonant current detected by the first controller (Lee teaches measuring the current and detecting based on a threshold, column 12, lines 56-64); and determine performance of the individual operation of the first working coil 
Lee does not teach claims 7, 8, 9, nor 10.  
Regarding claim 7, Masaaki teaches wherein the first controller (control circuit 9, fig. 1) is further configured to, in response to reception of the input indicating that the first region (“the currents flowing through the two adjacent two heating coils 50 to the same phase to lower the thermal power,” page 12, line 1; diagram of coils is shown in fig. 29; thus, Masaaki teaches having the same phase between coils in order to reduce the thermal heat applied to the region between the coils) does not correspond to the target heating region (example of stew cooking where coils are set to same phase to reduce scorching, page 14, lines 20-21), provide a first control signal to the first inverter and a second control signal to the second inverter (control circuit 9 controls each of the inverters, 3-1 to 3-4; page 8, Regarding claim 8, Masaaki teaches wherein the first controller (control circuit 9, fig. 1) is further configured to, in response to reception of the input indicating that the first region (“the currents flowing through the two adjacent two heating coils 50…controls the current phase difference to the opposite phase to increase the thermal power,” page 12, lines 1-2) corresponds to the target heating region (user designates cooking with a high flame, the current phase difference of the coil is reversed, page 14, line 21), provide a first control signal to the first inverter and a second control signal to the second inverter (page 8, lines 47-48), the second control signal being out of phase from the first control signal by 180 degrees (embodiment where the currents are reversed, page 11, lines 43-46).  Regarding claim 9, Masaaki teaches wherein the main controller is further configured to: set the first region (“the currents flowing through the two adjacent two heating coils 50 to the same phase to lower the thermal power,” page 12, line 1) as the non-target region (fig. 34, regions 52-12 and 52-34 are not-heated); and drive the first working coil and the second working coil at a same frequency in the in-phase state (in the fig. 34 embodiment, current flows in the same direction, page 10, lines 19-22) to heat the second region (fig. 34, regions 52-23 and 52-41).  Regarding claim 10, Masaaki teaches wherein the main controller is further configured to: set the first region (“the currents flowing through the two adjacent two heating coils 50…controls the current phase difference to the opposite phase to increase the thermal power,” page 12, lines 1-2) as the target heating region (fig. 30, regions 52-12, 23, 34, and 41 would be targeted heating regions according the right-hand-rule for magnetic flux as it relates to electric current) and drive the first working coil and the second working coil at a same frequency in the out-of- phase state by 180 degrees to heat the first region (embodiment described in claim 1 where the current in the coils adjacent to each other are out of phase by 180 degrees, see waveforms in fig. 38). 

Regarding claim 14, Lee teaches an induction heating device (induction heating cooker, abstract) comprising: a first board (first PCB, fig. 4, item 100A) that comprises: a first working coil (operates two coils L1 and L2; column 9, line 42-43), a first inverter (fig. 4, item 30A-2) configured to perform a first switching operation (column 7, lines 26-27) and to apply a first resonant current (resonant condenser which provides a continuous resonance to the heating coil; resonance implies that a resonant voltage and a resonant current; column 7, lines 25-38) to the first working coil (L1; column 7, line 36) based on the first switching operation (“Q,” column 7, line 28), and a first controller (fig. 4, item 60A) configured to control operation of the first inverter (column 8, lines 1-5); and a second board (fig. 4, item 100B) that comprises: a second working coil (heating coils L3 and L4; column 9, line 47), a second inverter (fig. 4, item 30B-2) configured to perform a second switching operation (same operation “Q” as depicted for 30B-2 in fig. 3; Lee chose to provide a detailed description of the first control part but omitted descriptions for the other control parts although they have the same relationships; see column 6, line 40 to column 7, line 4) and to apply a second resonant current (column 7, line 25) to the second working coil based on the second switching operation (column 7, line 28), and a second controller (fig. 4, item 60B) configured to control operation of the second inverter (column 6, lines 50-51), wherein the first working coil and the second working coil are configured to operate concurrently (“one or more a first working coil having a concentric circle shape, a second coil having a concentric circle shape, at an in-phase state or at an out-of-phase state by 180 degrees, and wherein the first and second working coils are configured to: heat a merged region that includes a first region between edges of the first and second working coils and a second region surrounding each of the edges of the first and second working coils, operate at the in-phase state based on the second region being set as a target heating region, wherein the first region corresponds to a non-target region to be heated less than the target heating region, and operate at the out-of-phase state by 180 degrees based on the first region being set as the target heating region, wherein the second region corresponds to the non-target region to be heated less than the target heating region.    
However, Masaaki teaches an in-phase state (fig. 38, both (a), which corresponds with coil 50-1, and (b), which corresponds with coil 50-2, are in phase with each other; additionally, both (c), which corresponds with coil 50-3, and (d), which corresponds with coil 50-4, are in phase with each other; see fig. 29 for arrangement of coils 50-1 to 50-4) or at an out-of-phase state by 180 degrees (conversely, as shown in fig. 38, both (a) and (b) are 180 degrees out-of-phase with (c) and (d)) and wherein the first and second working coils are configured to: heat a merged region that includes a first region between edges of the first and second working coils and a second region surrounding each of the edges of the first and second working coils (fig. 25), operate at the in-phase state based on the second region being set as a target heating region, wherein the first region corresponds to a non-target region to be heated less than the target heating region (“Since the current of the coil 50a and the current of the coil 50b are in phase, the magnetic flux in the magnetic flux generation region 51a located near the center is increased, and the thermal power is increased,” page 8, lines 14-15; examiner is construing this to mean that the heating area at 51a is higher than the heating area at 51b, referring to fig. 25), and operate at the out-of-phase state by 180 degrees based on the first region being set as the target heating region, wherein the second region corresponds to the non-target region to be heated less than the target heating region (conversely, as shown in fig. 25, the heating area at 51b, where two coils 50a are 180 degrees out of phase, has a higher thermal temperature than the temperature than the heating area at 51b, where the two coils are in phase; “The control circuit 9 controls the phase difference between the currents flowing through the two adjacent two heating coils 50 to the same phase to lower the thermal power, and controls the current phase difference to the opposite phase to increase the thermal power,” page 11, line 48 to page 12, line 2; “with the above configuration, it is possible to control the heating power by changing the direction of the current of the multiplexed coils, that is, the phase, it is possible to adjust the heating region, and it is possible to reduce the leakage magnetic flux,” page 8, lines 20-21).  
Therefore, it would have been obvious to adapt Lee in view of Masaaki to configure enablement of the coils where the current through the coils an in-phase state or at an out-of-phase state by 180 degrees in order to combine the main control part and subsidiary controls parts taught by Lee (Fig. 3 of Lee) with the current flow taught by Masaaki of increasing or decreasing thermal power to targeted regions between coils by adjusting the phase difference in the electric current inducing increases or decreases to the correlated magnetic flux (fig. 30 of Masaaki) so as to implement better use of a few coils by heating the regions between the coils, which would then allow for a lower cost to an induction heating apparatus (Masaaki, page 2, lines 19-23).  Lee does not explicitly disclose a first working coil having a concentric circle shape, a second coil having a concentric circle shape.
However, in the same field of endeavor of alternating the phases of heating induction coils, Nomura teaches a first working coil having a concentric circle shape, a second coil having a concentric circle shape (coils 4 and 5, fig. 1; fig. 4a shows the coils in phase and 4b shows the coils 180 degrees out of phase).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lee to include circular coils, in view of the teachings of Nomura, because a circular coil can easily be applied to the shape of a pot or pan for cooking (Nomura, page 8, lines 27-30; see also column 2, lines 36-41 of Lee).
Regarding claim 16, Lee teaches an induction heating device (induction heating cooker, abstract) comprising: a first board (first PCB, fig. 4, item 100A) that comprises: a first working coil (operates two coils L1 and L2; column 9, line 42-43), a first inverter (fig. 4, item 30A-2) configured to perform a first switching operation (includes a switching device; column 7, lines 26-27) and to apply a first resonant current (resonant condenser which provides a continuous resonance to the heating coil; resonance implies that a resonant voltage and a resonant current; column 7, lines 25-38) to the first working coil (L1; column 7, line 36) based on the first switching operation (“Q,” column 7, line 28), and a first controller (fig. 4, item 60A) configured to control operation of the first inverter (column 8, lines 1-5) by a control signal (column 8, line 3), a first circuit (IGBT device that serves as the switching device Q of the inverter parts, column 10, lines 50-54) that is configured to receive the control signal from the first controller (fig. 3, parts 30A-1 and 30A-2 are configured to receive a control signal from the first subsidiary control part, 60A); and a second board (fig. 4, item 100B) that comprises: a second working coil (heating coils L3 and L4; column 9, line 47), a second inverter (fig. 4, item 30B-2) configured to perform a second switching operation (operation “Q” as depicted for 30B-2 in fig. 3; Lee chose to provide a detailed description of the first control part but omitted descriptions for the other control parts although they have the same relationships; see column 6, line 40 to column 7, line 4) and to apply a second resonant current (column 7, line 25) to the second working coil based on the second switching operation (column 7, line 28), and a second controller (fig. 4, item 60B) configured to control operation of the second inverter (column 6, lines 50-51), wherein the first working coil and the second working coil are configured to operate concurrently (“one or more heating coils may be operated based on the vessel position detecting operation,” column 2, lines 53-53; Lee teaches that when the vessel is detected over a coil, the coil operates or heats the vessel; Lee teaches that a “plurality of heating coils” can be a first working coil having a concentric circle shape, a second coil having a concentric circle shape, generating one of an inverted control signal by inverting a phase of the control signal or a non-inverted control signal by maintaining the phase of the control signal, and provide the inverted control signal or the non-inverted control signal to the second inverter to concurrently operate the first working coil and the second working coil at an in-phase state or at an out-of-phase state by 180 degrees, and wherein the first and second working coils are configured to: heat a merged region that includes a first region between edges of the first and second working coils and a second region surrounding each of the edges of the first and second working coils, operate at the in-phase state based on the second region being set as a target heating region, wherein the first region corresponds to a non-target region to be heated less than the target heating region, and operate at the out-of-phase state by 180 degrees based on the first region being set as the target heating region, wherein the second region corresponds to the non-target region to be heated less than the target heating region.    
However, Masaaki teaches wherein the first circuit (includes an IGBT, page 3, line 45) is further configured to, in a state in which the first controller (although Lee teaches multiple control units, Masaaki only teaches one control unit, a control circuit 9, fig. 1) directly provides the control signal to the first inverter (fig. 28, control circuit 9 provides a control signal to inverter 3-1): receive the control signal from the first controller (another signal could be transmitted from control circuit 29 to inverter 3-1), generate one of an inverted control signal by inverting a phase of the control signal or a non-inverted control signal by maintaining the phase of the control signal (control circuit 9 drives the inverters, page 10, line 47 to page 11, line 2), and provide the inverted control signal or the non-inverted control signal to the second inverter (fig. 28, embodiment where control circuit 9 connected to second inverter 3-2 for an non-inverted signal and connected to inverters 3-3 and 3-4 for inverted signal) to concurrently operate the first working coil and the second working coil (in this embodiment, all four coils 50-1 to 50-4 at an in-phase state (fig. 32 shows all the coils in phase) or at an out-of-phase state by 180 degrees (figs. 35 and 38), and wherein the first and second working coils are configured to: heat a merged region that includes a first region between edges of the first and second working coils and a second region surrounding each of the edges of the first and second working coils (fig. 25), operate at the in-phase state based on the second region being set as a target heating region, wherein the first region corresponds to a non-target region to be heated less than the target heating region (“Since the current of the coil 50a and the current of the coil 50b are in phase, the magnetic flux in the magnetic flux generation region 51a located near the center is increased, and the thermal power is increased,” page 8, lines 14-15; examiner is construing this to mean that the heating area at 51a is higher than the heating area at 51b, referring to fig. 25), and operate at the out-of-phase state by 180 degrees based on the first region being set as the target heating region, wherein the second region corresponds to the non-target region to be heated less than the target heating region (conversely, as shown in fig. 25, the heating area at 51b, where two coils 50a are 180 degrees out of phase, has a higher thermal temperature than the temperature than the heating area at 51b, where the two coils are in phase; “The control circuit 9 controls the phase difference between the currents flowing through the two adjacent two heating coils 50 to the same phase to lower the thermal power, and controls the current phase difference to the opposite phase to increase the thermal power,” page 11, line 48 to page 12, line 2; “with the above configuration, it is possible to control the heating power by changing the direction of the current of the multiplexed coils, that is, the phase, it is possible to adjust the heating region, and it is possible to reduce the leakage magnetic flux,” page 8, lines 20-21).  
Therefore, it would have been obvious to adapt Lee in view of Masaaki to configure enablement of the coils where the current through the coils are either in-phase or 180 degrees out of phase by combining the main control part and subsidiary controls parts taught by Lee (fig. 3 of Lee) with the current flow taught by Masaaki of increasing or decreasing thermal power to targeted regions between  Lee does not explicitly disclose a first working coil having a concentric circle shape, a second coil having a concentric circle shape.
However, in the same field of endeavor of alternating the phases of heating induction coils, Nomura teaches a first working coil having a concentric circle shape, a second coil having a concentric circle shape (coils 4 and 5, fig. 1; fig. 4a shows the coils in phase and 4b shows the coils 180 degrees out of phase).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Lee to include circular coils, in view of the teachings of Nomura, because a circular coil can easily be applied to the shape of a pot or pan for cooking (Nomura, page 8, lines 27-30; see also column 2, lines 36-41 of Lee).
Regarding claim 17, Lee teaches further comprising a main controller (fig. 3, item 70) that is configured to: receive an input from an input interface (fig. 1, operation part 80; configuration described between interface 80 and main control part 70, column 8, lines 37-42); and transmit the input received from the input interface to at least one of the first controller or the second controller (column 8, lines 18-26; “The main control part 70 transmits a control signal to the respective subsidiary control parts 60A, 60B, 60C, and 60D to control the operation of the heating coils L1 and L2, the heating coils L3 and L4, the heating coils L5 and L6, and the heating coils L7 and L8,” column 8, lines 23-26).  
Lee does not teach claim 19.
Regarding claim 19, Masaaki teaches wherein the first controller (control circuit 9, fig. 1) is further configured to, based on the input indicating that the first region (“the currents flowing through the two adjacent two heating coils 50 to the same phase to lower the thermal power,” page 12, line 1; the target heating region (example of stew cooking where coils are set to same phase to reduce scorching, page 14, lines 20-21), provide the control signal directly to the first inverter while the first circuit (inverters can be IGBTs, page 3, line 45) generates the non-inverted control signal (fig. 28, control circuit 9 connected to inverter 3-1) and provides the non-inverted control signal to the second inverter (fig. 28, second inverter, 3-2; same phase to all inverters to lower the thermal power, page 12, line 1).  
Therefore, it would have been obvious to adapt Lee in view of Masaaki to configure enablement of the coils where the current through the coils are either in-phase or 180 degrees out of phase by combining the main control part and subsidiary controls parts taught by Lee (fig. 3 of Lee) with the current flow taught by Masaaki of increasing or decreasing thermal power to targeted regions between coils by adjusting the phase difference in the electric current inducing increases or decreases to the correlated magnetic flux (fig. 30 of Masaaki) in order to implement better use of few coils by heating the regions between the coils, which would allow for a lower cost to an induction heating apparatus (Masaaki, page 2, lines 19-23).
Lee does not teach claim 20.
Regarding claim 20, Masaaki teaches wherein the first controller (control circuit 9, fig. 1) is further configured to, based on the input indicating that the first region (“the currents flowing through the two adjacent two heating coils 50…controls the current phase difference to the opposite phase to increase the thermal power,” page 12, lines 1-2) corresponds to the target heating region (user designates cooking with a high flame, the current phase difference of the coil is reversed, page 14, line 21), provide the control signal directly to the first inverter while the first circuit generates the inverted control signal and provides the inverted control signal to the second inverter (inverters can be IGBTs, page 3, line 45; control circuit 9 controls the inverters, page 8, lines 47-48).

Regarding claim 21, Lee teaches wherein the first circuit (figs. 3 and 4 show a circuit for first subsidiary control part, 60A, which the examiner is construing as the claimed “first circuit”) comprises a phototransistor (“Although the detection parts 40A-1 and 40A-2 according to this embodiment of the present disclosure are implemented using a current transformer, the present disclosure is not limited thereto. The detection part may be provided in various sensors including…an infrared sensor, etc. to detect a heating coil on which a vessel (P) is placed,” column 7, lines 61-67; detection parts 40A-1 and 40A-2 are in the 60A circuit as shown in fig. 3; the examiner is construing the infrared sensor taught by Lee as meeting the claimed phototransistor).
Regarding claim 22, Lee teaches wherein the first circuit comprises a transistor disposed outside of the first inverter (fig. 3 shows a schematic where a transistor 30A-1 is disposed outside the first inverter 30A-2 that is within the 60A circuit).
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-9277598-B2), Masaaki  (JP-2015228351-A), and Nomura (JP-2007012482-A) as applied to claims 1 and 14 above and further in view of Yun et al. (US-20160150597-A1).  
Regarding claim 11, Lee teaches wherein the first board further comprises a first circuit (inverter circuit may include a switching device which includes an Insulated Gate Bipolar Transistor or IGBT, Regarding claim 11, Lee does not disclose that the circuit is configured to transmit a control signal to the second inverter based on a power supply for the second controller being different from a power supply for the first controller.  Regarding claim 12, Lee teaches wherein the first controller (fig. 4, item 60A) is further configured to control the first inverter directly (fig. 4, item 60A is connected to inverter parts 30A-1 and 30A-2) and to control (alternatively, the eight coils may be controlled by one control part without adopting a subsidiary control part; column 8, lines 65-67) the second inverter (fig. 4, item 30B-2) through the first circuit (column 3, lines 58-65) to concurrently operate the first working coil and the second working coil (column 2, line 52).  Regarding claim 13, Lee teaches wherein the first board (first PCB, fig. 4, item 100A) further comprises: a first resonant capacitor (fig. 3, resonant condensers, “C” are connected to the inverter parts 30A-1 and 30A-2, connected to board 100A in fig. 4) connected to the first working coil (fig. 3, in parallel with coils L1 and L2); and a first current transformer (detection parts 40A-1 and 40A-2, column 7, lines 57-67) from the first inverter (fig. 3, detection parts 40A-1 and 40A-2 are connected to inverter parts, 30A-1 and 30A-2) and to transmit the first resonant current (column 7, line 35) to the first working coil (fig. 3, coils L1 and L2) and wherein the second board (fig. 4, item 100B) further comprises: a second resonant capacitor (fig. 3, resonant condensers, “C” are connected to the inverter parts 30B-1 and 30B-2, connected to board 100B in fig. 4) connected to the second working coil (fig. 3, in parallel with coils L3 and L4), and a second current transformer (detection parts 40B-1 and 40B-2, fig. 3) from the second inverter (fig. 3, detection parts 40B-1 and 40B-2 are connected to inverter parts, 30B-1 and 30B-2) and to transmit the second resonant current (column 7, line 35) to the second working coil (fig. 3, coils L3 and L4).  Regarding claim 13, Lee does not disclose a current transformer configured to adjust the magnitude of a resonant current.  Regarding claim 15, Lee teaches wherein the first board (first PCB, fig. 4, item 100A) further comprises a first circuit (column 3, lines 58-65) that is configured to transmit a control signal to the second inverter (alternatively, the eight coils may be controlled by one control part without adopting a subsidiary Regarding claim 15, Lee does not disclose a power supply for the second controller being different from a power supply for the first controller.
However, regarding claim 11, Yun teaches that the circuit (fig. 4, control unit 100) is configured to transmit a control signal to the second inverter (para 0208) based on a power supply for the second controller being different from a power supply for the first controller (second AC power supply unit 212, para 0208).  Regarding claim 13, Yun teaches a current transformer configured to adjust the magnitude of a resonant current (paras 0155 and 0156).  Regarding claim 15, Yun teaches wherein the circuit (fig. 4, control unit 100) is configured to transmit a control signal to the second inverter (para 0208) based on a power supply for the second controller being different from a power supply for the first controller (second AC power supply unit 212, para 0208).
Therefore, it would have been obvious to adapt Lee and Masaaki in view of Yun to include a power supply unit that includes a first power supply unit and a second power supply unit and a current transformer configured to adjust the magnitude of a resonant current in order to provide different power supply units for heating coils in a high power burner such that  current flow to the coils could be proportionally reduced by a current transformer  enabling moderate heating of the coils and such that the power demands of a high power burner would be distributed across two power sources instead of one so as to supplement the power provided to the coils based on an increased power demand (Yun, paragraphs 0010 and 0014).
Response to Argument
Applicant's arguments filed 8 September 2021 have been fully considered but they are not persuasive. 
Claim Interpretation
On page 11 of the Applicant’s arguments, the Applicant writes that the term controller “would have connoted sufficient structure to one of ordinary skill in the art.”  However, it is not clear to the examiner what structure is connoted or conveyed by the term “controller.”  The definition provided by Merriam-Webster for a controller is “one that controls or has power or authority to control.”  However, as noted in the Final Office action dated 8 July 2021 (page 26), this definition can include anything or anyone from the internet to a person, and the examiner did not perceive “controller” as limiting the scope of the claims.
On pages 12-13, the Applicant argues that the term “controller” can be considered an generic placeholder.  The Applicant states that terms such as filters, brakes, clamps, screwdrivers, locks, modernizing devices, computing units, circuits, detent mechanisms, digital detectors, reciprocating members, connector assemblies, perforations, sealingly connected joints, eyeglass hanger members, and aesthetic correction circuitry are all terms that the MPEP has found to not be generic placeholders.  However, all of these terms have modifiers such that one can reasonably construe what the generic placeholder is.  For example, although a “member” is a generic placeholder, the modifiers “eyeglass hanger” connote sufficient structure, such that an “eyeglass hanger member” would be readily understood by one seeking to understand the claim language.  In the instant case, the term “controller” has no modifiers or adjectives.
Claim Rejections - 35 U.S.C. §103

For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        10/16/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761